Exhibit 10.4

 

TERMINATION AGREEMENT

 

This Termination Agreement (this “Agreement”) is made and entered into as of
August 5, 2005, by and between Wm. Stacy Locke (“Locke”) and Pioneer Drilling
Company, a Texas corporation (“Pioneer”).

 

WHEREAS, Locke and Pioneer are parties to the Executive Employment Agreement
dated as of April 25, 1995, as amended by the First Amendment to Executive
Employment Agreement dated as of November 16, 1998 by and between Locke and
Pioneer and further amended by the Second Amendment to Executive Employment
Agreement dated as of August 21, 2004 by and between Locke and Pioneer (as so
amended, the “Employment Agreement”); and

 

WHEREAS, on August 5, 2005, Pioneer’s Compensation Committee adopted the Pioneer
Drilling Services, Ltd. Executive Severance Plan (the “Severance Plan”), which
is intended to (i) provide some protection to Locke (among others) for loss of
salary and benefits in the event of certain involuntary terminations or changes
in control of Pioneer and (ii) supersede the terms of the Employment Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.             Termination of Employment Agreement and Release.  The Employment
Agreement and the obligations of Locke and Pioneer thereunder are hereby
terminated in their entirety, effective as of the date hereof.  Locke hereby
unconditionally and irrevocably releases and forever discharges, to the fullest
extent permitted by applicable law, Pioneer and all past, present and future
officers, directors, employees, agents, counsel, representatives and
subsidiaries of Pioneer, respectively (collectively, the “Released Parties”),
from any and all liabilities, obligations, claims, demands, actions or causes of
action, suits, judgments or controversies of any kind whatsoever under or
pursuant to the Employment Agreement (collectively, “Claims”) against Pioneer
and its subsidiaries, if any, or any of them that arises out of or is based on
any act or failure to act (including any act or failure to act that constitutes
ordinary or gross negligence or reckless or willful, wanton misconduct),
misrepresentation, omission, transaction, fact, event or other matter occurring
prior to the date hereof (whether based on any law, statute, code, rule,
regulation, judgment, decree, award authorization or other requirement of any
court, agency or other governmental authority or any right of action, at law or
in equity or otherwise, foreseen or unforeseen, matured or unmatured, known or
unknown, accrued or not accrued) under or pursuant to the Employment Agreement
(collectively, the “Matters”).  Locke further agrees not to file or bring any
suit, proceeding, claim, grievance or other action before any court, agency or
other governmental authority on the basis of or respecting any Claim concerning
any Matter against any Released Party.

 

2.             Competency.  Locke (a) acknowledges that he fully comprehends and
understands all the terms of this Agreement and their legal effects and (b)
expressly represents and warrants that (i) he has executed this Agreement
voluntarily and without reliance on any statement or representation of any
Released Party or its representatives and (ii) he had the opportunity to consult
with an attorney of his choice regarding this Agreement.

 

--------------------------------------------------------------------------------


 

3.             Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

4.             Severability. If any provision of this Agreement is held invalid
or unenforceable, all other provisions will not be affected. With respect to the
provision held invalid or unenforceable, the parties to this Agreement will
amend this Agreement as necessary to effect the original intent of the parties
to this Agreement as closely as possible.

 

5.             Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the state of Texas, without regard to principles
of conflict of laws thereof that would result in the application of the laws of
any other jurisdiction.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly signed
as of the date first above written.

 

 

WM. STACY LOCKE

 

 

 

 

 

By:

/s/ Wm. Stacy Locke

 

 

 

Wm. Stacy Locke

 

 

 

 

 

 

 

 

 

 

PIONEER DRILLING COMPANY

 

 

 

 

 

 

 

 

 

By:

/s/ William D. Hibbetts

 

 

 

William D. Hibbetts

 

 

 

Senior Vice President, Chief Financial Officer
and Secretary

 

 

--------------------------------------------------------------------------------